Citation Nr: 1538524	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for venous insufficiency, left lower extremity. 

2. Entitlement to an initial rating in excess of 30 percent for venous insufficiency, right lower extremity. 

3. Entitlement to special monthly compensation (SMC) based on a need for aid and attendance (A&A) of another person or based on being permanently housebound.

(Due to separate representation, a separate decision was been issued on the other issue on appeal.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The rating decision granted the Veteran entitlement to service connection for venous insufficiency of the right and left lower extremities; noncompensable ratings were assigned, effective June 14, 2004.  

The Veteran submitted a timely notice of disagreement (NOD) with the noncompensable ratings assigned in this decision.  In an August 2012 rating decision, the RO assigned evaluations of 30 percent for the period from June 14, 2004 to June 22, 2010, and 10 percent for the period from June 23, 2010 for venous insufficiency of the bilateral lower extremities.  Then, in a March 2014 rating decision, the RO assigned evaluations of 30 percent for venous insufficiency of the bilateral lower extremities for the entire period on appeal.  Although higher ratings were granted, these issues remain in appellate status, as the maximum schedular rating has not been assigned from the date of claim nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).
    
The record shows that the issue of entitlement to special monthly compensation (SMC) for aid and attendance has been raised.  Under Akles v. Derwinski, 1 Vet. App. 118 (1991), the issue of entitlement to SMC may be considered part and parcel of a claim for increased rating.  The Veteran did not did not formally appeal a claim of entitlement to SMC; however, since the evidence suggests entitlement to SMC for A&A may be warranted based, in part, upon the Veteran's service-connected venous insufficiency of his bilateral lower extremities, entitlement to SMC will be considered in conjunction with the claims for increased compensation on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has offered evidence that his condition warrants entitlement to SMC for aid and attendance due to his service-connected disabilities.  The Veteran has submitted statements from his wife and a physician that support this contention.  His wife has reported that she assists him with personal care, such as: bathing, dressing, and grooming.  The physician noted that the Veteran has had difficulty with falls, that he requires help getting in and out of a bathtub, and that he is unable to wash his feet independently.  The physician states that having proper foot care is critical to prevent infection for diabetics and that the Veteran's venous insufficiency has contributed to his poor balance.

While the Veteran's physician indicates that the Veteran requires assistance with grooming, cleaning himself, and other activities of daily living, it is unclear whether this is due solely to his service-connected conditions.  In addition to his service-connected venous insufficiency and peripheral neuropathy, the physician cites that the Veteran suffers from obesity and degenerative arthritis of his knees, which may cause or contribute substantially to the Veteran's inability to complete these tasks.  The Board notes that no VA examination has been afforded to the Veteran regarding entitlement to SMC and the severity of his impairment due solely to his service-connected conditions.  Accordingly, the Board finds that the Veteran's claim should be remanded for such an examination.  

Additionally, as such an examination may provide additional evidence regarding the severity of the venous insufficiency of the bilateral lower extremities, the Board finds that the Veteran's increased rating claims are inextricably intertwined with the claim for SMC that is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, these claims must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake any appropriate development and request updated treatment records from the Fargo VA Medical Center and any other providers indicated by the Veteran or his representative.  

2. After any records requested above have been received, the Veteran must be afforded a VA examination or examinations to determine the severity of his service-connected disabilities. 

The examiner should be requested to produce opinions regarding the Veteran's need for aid and attendance or homebound status, including the following questions: 

(a) Does the combined impact of the Veteran's service-connected disabilities alone prevent him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, feeding himself or render him bedridden, or otherwise require the regular aid and attendance by another person?

(b) Do the Veteran's service-connected disabilities alone substantially confine him to his dwelling and the immediate premises, and is it reasonably certain that the disabilities and resultant confinement is permanent? 

If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3. Upon completion of the above development, and any additional development deemed appropriate, the AOJ must readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

